 


110 HR 7322 RH: Commerce, Justice, Science, and Related Agencies Appropriations Act, 2009
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 593 
110th CONGRESS 2d Session 
H. R. 7322 
[Report No. 110–919]
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2008
Mr. Mollohan, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2009, and for other purposes, namely:  
 I Department of commerce 
 International trade administration  
 Operations and administration For necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to 44 U.S.C. 3702 and 3703; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to 49 U.S.C. 40118; employment of Americans and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such claims arise in foreign countries; not to exceed $327,000 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $434,870,000, to remain available until September 30, 2010, of which $9,439,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding 31 U.S.C. 3302: Provided, That not less than $48,592,000 shall be for Manufacturing and Services; not less than $42,332,000 shall be for Market Access and Compliance; not less than $66,357,000 shall be for the Import Administration of which $5,900,000 shall be for the Office of China Compliance; not less than $237,739,000 shall be for the United States and Foreign Commercial Service; and not less than $25,411,000 shall be for Executive Direction and Administration: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities without regard to section 5412 of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4912); and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities: Provided further, That the International Trade Administration shall be exempt from the requirements of Circular A–25 (or any successor administrative regulation or policy) issued by the Office of Management and Budget: Provided further, That negotiations shall be conducted within the World Trade Organization to recognize the right of members to distribute monies collected from antidumping and countervailing duties: Provided further, That negotiations shall be conducted within the World Trade Organization consistent with the negotiating objectives contained in the Trade Act of 2002, Public Law 107–210: Provided further, That of the funds made available under this heading, $3,000,000 shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.  
 Bureau of industry and security  
 Operations and administration For necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of Americans and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such claims arise in foreign countries; not to exceed $15,000 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by 22 U.S.C. 401(b); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $83,676,000, to remain available until expended, of which $14,767,000 shall be for inspections and other activities related to national security: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.  
 Economic development administration  
 Economic development assistance programs For grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, and for trade adjustment assistance, $250,000,000, to remain available until expended. 
 Salaries and Expenses  For necessary expenses of administering the economic development assistance programs as provided for by law, $32,800,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, and the Community Emergency Drought Relief Act of 1977.  
 Minority business development agency  
 Minority business development For necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $31,500,000, of which $525,000 shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.  
 Economic and statistical analysis  
 Salaries and expenses For necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $89,121,000, to remain available until September 30, 2010. 
 Bureau of the census  Salaries and expenses For expenses necessary for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $238,740,000.  Periodic censuses and programs For necessary expenses to collect and publish statistics for periodic censuses and programs provided for by law, $2,365,882,000, to remain available until September 30, 2010: Provided, That none of the funds provided in this or any other Act for any fiscal year may be used for the collection of census data on race identification that does not include some other race as a category: Provided further, from amounts provided herein, funds may be used for additional promotion, outreach, and marketing activities: Provided further, That none of the funds made available in this Act shall be used for the conduct of sweepstakes in the 2010 Decennial Census.  National telecommunications and information administration  Salaries and expenses For necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $19,218,000, to remain available until September 30, 2010: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, and operations, and related services and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.  Public telecommunications facilities, planning and construction For the administration of grants, authorized by section 392 of the Communications Act of 1934, $21,728,000, to remain available until expended as authorized by section 391 of the Act: Provided, That not to exceed $2,000,000 shall be available for program administration as authorized by section 391 of the Act: Provided further, That, notwithstanding the provisions of section 391 of the Act, the prior year unobligated balances may be made available for grants for projects for which applications have been submitted and approved during any fiscal year.  United states patent and trademark office  Salaries and expenses For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office, $2,087,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections assessed and collected pursuant to 15 U.S.C. 1113 and 35 U.S.C. 41 and 376 are received during fiscal year 2009, so as to result in a fiscal year 2009 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2009, should the total amount of offsetting fee collections be less than $2,087,000,000, this amount shall be reduced accordingly: Provided further, That any amount received in excess of $2,087,000,000 in fiscal year 2009, in an amount up to $100,000,000, shall remain available until expended: Provided further, That $1,021,000 may be transferred to Departmental Management, Salaries and Expenses for activities associated with the National Intellectual Property Law Enforcement Coordination Council: Provided further, That from amounts provided herein, not to exceed $1,000 shall be made available in fiscal year 2009 for official reception and representation expenses: Provided further, That in fiscal year 2009 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay: (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) of basic pay, of employees subject to subchapter III of chapter 83 of that title; and (2) the present value of the otherwise unfunded accruing costs, as determined by the Office of Personnel Management, of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees, shall be transferred to the Civil Service Retirement and Disability Fund, the Employees Life Insurance Fund, and the Employees Health Benefits Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That sections 801, 802, and 803 of division B, Public Law 108–447 shall remain in effect during fiscal year 2009: Provided further, That the Director may, this year, reduce by regulation fees payable for documents in patent and trademark matters, in connection with the filing of documents filed electronically in a form prescribed by the Director: Provided further, That from the amounts provided herein, no less than $4,000,000 shall be available only for the USPTO contribution in a cooperative or joint agreement or agreements with a non profit organization or organizations, successfully audited within the previous year, and with previous experience in such programs, to conduct policy studies, including studies relating to activities of United Nations Specialized agencies and other international organizations, as well as conferences and other development programs, in support of fair international protection of intellectual property rights.  National institute of standards and technology  Scientific and technical research and services For necessary expenses of the National Institute of Standards and Technology, $500,660,000, to remain available until expended, of which not to exceed $6,100,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses.  Industrial technology services For necessary expenses of the Hollings Manufacturing Extension Partnership of the National Institute of Standards and Technology, $122,000,000, to remain available until expended. In addition, for necessary expenses of the Technology Innovation Program of the National Institute of Standards and Technology, $65,200,000, to remain available until expended. 
 construction of research facilities For construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by 15 U.S.C. 278c–278e, $129,000,000, to remain available until expended, of which $30,000,000 is for a competitive construction grant program for research science buildings: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000 and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the five subsequent fiscal years.  National oceanic and atmospheric administration  Operations, research, and facilities  For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $2,979,325,000, to remain available until September 30, 2010, except for funds provided for cooperative enforcement, which shall remain available until September 30, 2011: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding 31 U.S.C. 3302: Provided further, That in addition, $3,000,000 shall be derived by transfer from the fund entitled Coastal Zone Management and in addition $79,000,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries: Provided further, That of the $3,072,325,000 provided for in direct obligations under this heading $2,979,325,000 is appropriated from the general fund, $82,000,000 is provided by transfer, and $11,000,000 is derived from recoveries of prior year obligations: Provided further, That of the funds made available under this heading $44,415,000 shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Administrator of the National Oceanic and Atmospheric Administration may engage in formal and informal education activities, including primary and secondary education, related to the agency's mission goals: Provided further, That in accordance with section 215 of Public Law 107–372 the number of officers in the NOAA Commissioned Officer Corps shall increase to 321. In addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary. Procurement, acquisition and construction For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,212,315,000, to remain available until September 30, 2011, except funds provided for construction of facilities which shall remain available until expended: Provided, That of the $1,214,315,000 provided for in direct obligations under this heading $1,212,315,000 is appropriated from the general fund and $2,000,000 is provided from recoveries of prior year obligations: Provided further, That of the amounts provided for the National Polar-orbiting Operational Environmental Satellite System, funds shall only be made available on a dollar-for-dollar matching basis with funds provided for the same purpose by the Department of Defense: Provided further, That except to the extent expressly prohibited by any other law, the Department of Defense may delegate procurement functions related to the National Polar-orbiting Operational Environmental Satellite System to officials of the Department of Commerce pursuant to section 2311 of title 10, United States Code: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act.  Pacific coastal salmon recovery For necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2010: Provided, That of the funds provided herein the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, California, and Alaska, and Federally-recognized tribes of the Columbia River and Pacific Coast for projects necessary for restoration of salmon and steelhead populations that are listed as threatened or endangered, or identified by a State as at-risk to be so-listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least thirty-three percent of the Federal funds.  Coastal zone management fund  (including transfer of funds) Of amounts collected pursuant to section 308 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456a), not to exceed $3,000,000 shall be transferred to the Operations, Research, and Facilities account to offset the costs of implementing such Act.  Fisheries finance program account Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2009, obligations of direct loans may not exceed $8,000,000 for Individual Fishing Quota loans and not to exceed $59,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936: Provided, That none of the funds made available under this heading may be used for direct loans for any new fishing vessel that will increase the harvesting capacity in any United States fishery.  Departmental management  Salaries and expenses For expenses necessary for the departmental management of the Department of Commerce provided for by law, including not to exceed $1,000 for official entertainment, $45,000,000: Provided, That the Secretary, within 120 days of enactment of this Act, shall provide a report to the Committees on Appropriations that audits and evaluates all decision documents and expenditures by the Bureau of the Census as they relate to the 2010 Census: Provided further, That of the amounts provided to the Secretary within this account, $10,000,000 shall not become available for obligation until the Secretary certifies to the Committees on Appropriations that the Bureau of the Census has followed and met all standards and best practices, and all Office of Management and Budget guidelines related to information technology projects and contract management.  Herbert C. Hoover Building renovation and modernization For expenses necessary, including blast windows, for the renovation and modernization of the Herbert C. Hoover Building, $7,367,000, to remain available until expended.  Office of inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $26,926,000.  General provisions—Department of Commerce  (including transfer of funds)  
 101. During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest.  
 102. During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  
 103. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce: Provided further, That for the National Oceanic and Atmospheric Administration this section shall provide for transfers among appropriations made only to the National Oceanic and Atmospheric Administration and such appropriations may not be transferred and reprogrammed to other Department of Commerce bureaus and appropriation accounts.  
 104. Any costs incurred by a department or agency funded under this title resulting from personnel actions taken in response to funding reductions included in this title or from actions taken for the care and protection of loan collateral or grant property shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
105.Notwithstanding any other provision of law, no funds appropriated under this Act shall be used to register, issue, transfer, or enforce any trademark of the phrase Last Best Place.   
 106. Notwithstanding the requirements of subsection 4703(d), the personnel management demonstration project established by the Department of Commerce pursuant to 5 U.S.C. 4703 may be expanded to involve more than 5,000 individuals, and is extended indefinitely.  
 107.The Secretary of Commerce is permitted to prescribe and enforce standards or regulations affecting safety and health in the context of scientific and occupational diving within the National Oceanic and Atmospheric Administration.  
108.Notwithstanding any other law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms or organizations are authorized pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority to use or occupy in the Herbert C. Hoover Building, Washington, D.C., or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949, as amended, on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 
This title may be cited as the Department of Commerce Appropriations Act, 2009.  
 II Department of justice 
 General administration  
 Salaries and expenses For expenses necessary for the administration of the Department of Justice, $105,805,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended: Provided, That the Attorney General is authorized to transfer funds appropriated within General Administration to any office in this account: Provided further, That no appropriations for any office within General Administration shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That $13,213,000 is for Department Leadership; $7,834,000 is for Intergovernmental Relations/External Affairs; $12,254,000 is for Executive Support/Professional Responsibility; and $72,504,000 is for the Justice Management Division: Provided further, That any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations consistent with the terms of section 505 of this Act: Provided further, That this transfer authority is in addition to transfers authorized under section 505 of this Act. 
 Justice information sharing technology For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $93,868,000, to remain available until expended, of which not less than $21,000,000 is for the unified financial management system.  
 Tactical law enforcement wireless communications For the costs of developing and implementing a nation-wide Integrated Wireless Network supporting Federal law enforcement, and for the costs of operations and maintenance of existing Land Mobile Radio legacy systems, $185,000,000, to remain available until September 30, 2010: Provided, That the Attorney General shall transfer to this account all funds made available to the Department of Justice for the purchase of portable and mobile radios: Provided further, That any transfer made under the preceding proviso shall be subject to section 505 of this Act.  Administrative review and appeals For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $268,791,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account. Detention Trustee For necessary expenses of the Federal Detention Trustee, $1,289,053,000, to remain available until expended: Provided, That the Trustee shall be responsible for managing the Justice Prisoner and Alien Transportation System: Provided further, That not to exceed $5,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to 18 U.S.C. 4013(b). Office of Inspector General For necessary expenses of the Office of Inspector General, $75,681,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character.  
United States Parole Commission  Salaries and expenses For necessary expenses of the United States Parole Commission as authorized, $12,570,000.  Legal activities  general legal activities, salaries and expenses  For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $804,007,000, of which not to exceed $10,000,000 for litigation support contracts shall remain available until expended: Provided, That of the total amount appropriated, not to exceed $1,000 shall be available to the United States National Central Bureau, INTERPOL, for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to reimburse the Office of Personnel Management for salaries and expenses associated with the federal observer program under section 8 of the Voting Rights Act (42 U.S.C. 1973f): Provided further, That of the amounts provided under this heading for the federal observer program $3,390,000 shall remain available until expended. In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. antitrust division, salaries and expenses  For expenses necessary for the enforcement of antitrust and kindred laws, $157,788,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $157,788,000 in fiscal year 2009), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2009, so as to result in a final fiscal year 2009 appropriation from the general fund estimated at $0.  United States Attorneys, Salaries and Expenses  For necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,836,336,000: Provided, That of the total amount appropriated, not to exceed $8,000 shall be available for official reception and representation expenses: Provided further, That not to exceed $20,000,000 shall remain available until expended: Provided further, That of the amount provided under this heading, not less than $33,600,000 shall be used for salaries and expenses for assistant U.S. Attorneys to carry out section 704 of the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) concerning the prosecution of offenses relating to the sexual exploitation of children.  United states trustee system fund For necessary expenses of the United States Trustee Program, as authorized, $217,416,000, to remain available until expended and to be derived from the United States Trustee System Fund: Provided, That notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, $160,000,000 of offsetting collections pursuant to 28 U.S.C. 589a(b) shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2009, so as to result in a final fiscal year 2009 appropriation from the Fund estimated at $52,416,000.  foreign claims settlement commission, Salaries and expenses For expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $1,823,000.  Fees and expenses of witnesses For fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $168,300,000, to remain available until expended: Provided, That not to exceed $10,000,000 may be made available for construction of buildings for protected witness safesites: Provided further, That not to exceed $3,000,000 may be made available for the purchase and maintenance of armored and other vehicles for witness security caravans: Provided further, That not to exceed $9,000,000 may be made available for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses.  community relations service, Salaries and expenses For necessary expenses of the Community Relations Service, $9,873,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  Assets forfeiture fund For expenses authorized by 28 U.S.C. 524(c)(1)(B), (F), and (G), $20,990,000, to be derived from the Department of Justice Assets Forfeiture Fund.  United states marshals service  Salaries and expenses For necessary expenses of the United States Marshals Service, $936,313,000; of which not to exceed $6,000 shall be available for official reception and representation expenses; of which not to exceed $4,000,000 shall remain available until expended for information technology systems; and of which not less than $12,625,000 shall be available for the costs of courthouse security equipment, including furnishings, relocations, and telephone systems and cabling, and shall remain available until expended. ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $4,000,000, to remain available until expended.National Security Division  Salaries and expenses  For expenses necessary to carry out the activities of the National Security Division, $83,789,000; of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  Interagency law enforcement  Interagency crime and drug enforcement For necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $521,938,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation: Provided further, That prior year unobligated balances available within this account may be used for the continued operations of the Organized Crime Drug Enforcement Task Force program Fusion Center: Provided further, That any action pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  Federal bureau of investigation  Salaries and expenses For necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States; $7,065,100,000; of which not to exceed $150,000,000 shall remain available until expended; and of which $3,754,985,000 shall be for counterterrorism investigations, foreign counterintelligence, and other activities related to national security: Provided, That not to exceed $205,000 shall be available for official reception and representation expenses.  Construction For necessary expenses to construct or acquire buildings and sites by purchase, or as otherwise authorized by law (including equipment for such buildings); conversion and extension of federally-owned buildings; and preliminary planning and design of projects; $42,991,000, to remain available until expended.  Drug enforcement administration  Salaries and expenses For necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to 28 U.S.C. 530C; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $1,939,084,000; of which not to exceed $75,000,000 shall remain available until expended; and of which not to exceed $100,000 shall be available for official reception and representation expenses.  Bureau of alcohol, tobacco, firearms and explosives  Salaries and expenses For necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, not to exceed $40,000 for official reception and representation expenses; for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,054,215,000, of which not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code; and of which $10,000,000 shall remain available until expended: Provided, That no funds appropriated herein shall be available for salaries or administrative expenses in connection with consolidating or centralizing, within the Department of Justice, the records, or any portion thereof, of acquisition and disposition of firearms maintained by Federal firearms licensees: Provided further, That no funds appropriated herein shall be used to pay administrative expenses or the compensation of any officer or employee of the United States to implement an amendment or amendments to 27 CFR 478.118 or to change the definition of Curios or relics in 27 CFR 478.11 or remove any item from ATF Publication 5300.11 as it existed on January 1, 1994: Provided further, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under 18 U.S.C. 925(c): Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments in fiscal year 2009: Provided further, That, beginning in fiscal year 2009 and thereafter, no funds appropriated under this or any other Act may be used to disclose part or all of the contents of the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives or any information required to be kept by licensees pursuant to section 923(g) of title 18, United States Code, or required to be reported pursuant to paragraphs (3) and (7) of such section 923(g), except to: (1) a Federal, State, local, tribal, or foreign law enforcement agency, or a Federal, State, or local prosecutor, solely in connection with and for use in a criminal investigation or prosecution; or (2) a Federal agency for a national security or intelligence purpose; and all such data shall be immune from legal process, shall not be subject to subpoena or other discovery, shall be inadmissible in evidence, and shall not be used, relied on, or disclosed in any manner, nor shall testimony or other evidence be permitted based on the data, in a civil action in any State (including the District of Columbia) or Federal court or in an administrative proceeding other than a proceeding commenced by the Bureau of Alcohol, Tobacco, Firearms and Explosives to enforce the provisions of chapter 44 of such title, or a review of such an action or proceeding; except that this proviso shall not be construed to prevent: (A) the disclosure of statistical information concerning total production, importation, and exportation by each licensed importer (as defined in section 921(a)(9) of such title) and licensed manufacturer (as defined in section 921(1)(10) of such title); (B) the sharing or exchange of such information among and between Federal, State, local, or foreign law enforcement agencies, Federal, State, or local prosecutors, and Federal national security, intelligence, or counterterrorism officials; or (C) the publication of annual statistical reports on products regulated by the Bureau of Alcohol, Tobacco, Firearms and Explosives, including total production, importation, and exportation by each licensed importer (as so defined) and licensed manufacturer (as so defined), or statistical aggregate data regarding firearms traffickers and trafficking channels, or firearms misuse, felons, and trafficking investigations: Provided further, That no funds made available by this or any other Act shall be expended to promulgate or implement any rule requiring a physical inventory of any business licensed under section 923 of title 18, United States Code: Provided further, That no funds under this Act may be used to electronically retrieve information gathered pursuant to 18 U.S.C. 923(g)(4) by name or any personal identification code: Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license under section 923 of title 18, United States Code, or renewal of such a license due to a lack of business activity, provided that the applicant is otherwise eligible to receive such a license, and is eligible to report business income or to claim an income tax deduction for business expenses under the Internal Revenue Code of 1986. Federal prison system  Salaries and expenses For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, including purchase (not to exceed 810, of which 766 are for replacement only) and hire of law enforcement and passenger motor vehicles, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $5,595,754,000: Provided, That the Attorney General may transfer to the Health Resources and Services Administration such amounts as may be necessary for direct expenditures by that Administration for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $6,000 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2010: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses authorized by section 501(c) of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and security in the United States of Cuban and Haitian entrants: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.  Buildings and facilities For planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $135,807,000, to remain available until expended, of which not less than $110,627,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: Provided, That labor of United States prisoners may be used for work performed under this appropriation.  Federal prison industries, incorporated The Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments, without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation, including purchase (not to exceed five for replacement only) and hire of passenger motor vehicles.  Limitation on administrative expenses, federal prison industries, incorporated Not to exceed $2,328,000 of the funds of the Federal Prison Industries, Incorporated shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and Local Law Enforcement Activities  Office on violence against womenviolence against women prevention and prosecution programs  For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and for related victims services, $435,000,000, to remain available until expended: Provided, That except as otherwise provided by law, not to exceed 3 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided—
 (1) $15,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
 (2) $3,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; 
 (3) $200,000,000 for grants to combat violence against women, as authorized by part T of the 1968 Act, of which— 
 (A) $20,000,000 shall be for transitional housing assistance grants for victims of domestic violence, stalking or sexual assault as authorized by section 40299 of the 1994 Act; and  
 (B) $2,000,000 shall be for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women;  
 (4) $60,000,000 for grants to encourage arrest policies as authorized by part U of the 1968 Act; 
 (5) $15,000,000 for sexual assault victims assistance, as authorized by section 202 of the 2005 Act; 
 (6) $41,000,000 for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; 
 (7) $3,000,000 for training programs as authorized by section 40152 of the 1994 Act, and for related local demonstration projects; 
 (8) $3,000,000 for grants to improve the stalking and domestic violence databases, as authorized by section 40602 of the 1994 Act; 
 (9) $10,000,000 for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
 (10) $41,000,000 for legal assistance for victims, as authorized by section 1201 of the 2000 Act; 
 (11) $5,000,000 for enhancing protection for older and disabled women from domestic violence and sexual assault, as authorized by section 40802 of the 1994 Act; 
 (12) $15,000,000 for the safe havens for children program, as authorized by section 1301 of the 2000 Act; 
 (13) $7,000,000 for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; 
 (14) $3,000,000 for an engaging men and youth in prevention program, as authorized by the 2005 Act; 
 (15) $1,000,000 for analysis and research on violence against Indian women, as authorized by section 904 of the 2005 Act; 
 (16) $1,000,000 for tracking of violence against Indian women, as authorized by section 905 of the 2005 Act; 
 (17) $5,000,000 for services to advocate and respond to youth, as authorized by section 401 of the 2005 Act; 
 (18) $3,000,000 for grants to assist children and youth exposed to violence, as authorized by section 303 of the 2005 Act; 
 (19) $3,000,000 for the court training and improvements program, as authorized by section 105 of the 2005 Act; and 
 (20) $1,000,000 for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act. 
 Office of justice programs  Justice assistance For grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968; the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296), which may include research and development; $95,000,000, to remain available until expended, as follows: 
 (1) $50,000,000 for criminal justice statistics programs, pursuant to part C of the 1968 Act, of which $26,000,000 is for the National Crime Victimization Survey;  
 (2) $45,000,000 for research, development, and evaluation programs, pursuant to part B of the 1968 Act:  
  Provided, That grants under subparagraphs (1)(A) and (B) of Public Law 98–473 are issued pursuant to rules or guidelines that generally establish a publicly-announced, competitive process.   State and local law enforcement assistance(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248); and the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); and other programs (including the State Wide Automated Victims Notification Program); $1,277,000,000 to remain available until expended as follows: 
 (1) $550,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act, (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of the 1968 Act, shall not apply for purposes of this Act), of which $5,000,000 is for use by the National Institute of Justice in assisting units of local government to identify, select, develop, modernize, and purchase new technologies for use by law enforcement and $5,000,000 is for a program to improve State and local law enforcement intelligence capabilities including antiterrorism training and training to ensure that constitutional rights, civil liberties, civil rights, and privacy interests are protected throughout the intelligence process;  
 (2) $420,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5));  
 (3) $35,000,000 for the Southwest Border Prosecutor Initiative to reimburse State, county, parish, tribal, or municipal governments for costs associated with the prosecution of criminal cases declined by local offices of the United States Attorneys;  
 (4) $122,000,000 for discretionary grants to improve the functioning of the criminal justice system and to assist victims of crime (other than compensation), which shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act;  
 (5) $30,000,000 for competitive grants to improve the functioning of the criminal justice system and to assist victims of crime (other than compensation);  
 (6) $1,500,000 for the Missing Alzheimer's Disease Patient Alert Program, as authorized by section 240001(c) of the 1994 Act;  
 (7) $10,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386 and for programs authorized under Public Law 109–164;  
 (8) $40,000,000 for Drug Courts, as authorized by section 1001(25)(A) of title I of the 1968 Act;  
 (9) $7,000,000 for a prescription drug monitoring program;  
 (10) $12,500,000 for prison rape prevention and prosecution and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79);  
 (11) $10,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of the 1968 Act;  
 (12) $1,000,000 for the Capital Litigation Improvement Grant Program as authorized by section 426 of Public Law 108–405; and  
 (13) $10,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act:
(14)$10,000,000 for the Statewide Automated Victims Notification Program; and
(15)$18,000,000 for economic, high technology and Internet crime prevention grants: Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform nonadministrative public safety service.Juvenile Justice Programs For grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act) the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) and other juvenile justice programs, $431,000,000, to remain available until expended as follows: 
 (1) $75,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, non-profit organizations with the Federal grants process;  
 (2) $75,000,000 for grants and projects, as authorized by sections 261 and 262 of the 1974 Act, which shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act;  
 (3) $100,000,000 for youth mentoring grants;  
 (4) $40,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
 (A) $25,000,000 shall be for the Tribal Youth Program;  
 (B) $15,000,000 shall be for a gang resistance education and training program;    
 (5) $23,000,000 for programs authorized by the Victims of Child Abuse Act of 1990;  
 (6) $55,000,000 for the Juvenile Accountability Block Grants program as authorized by part R of the 1968 Act and Guam shall be considered a State: Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of each amount may be used for training and technical assistance: Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261 and 262 of the 1974 Act; and
(7)$63,000,000 for the Missing Children Program authorized by section 407 of the 1974 Act.Public Safety Officer BenefitsFor payments and expenses authorized by part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796), such sums as are necessary, as authorized by section 6093 of Public Law 100–690 (102 Stat. 4339–4340) (including amounts for administrative costs, which amounts shall be paid to the Salaries and Expenses account), to remain available until expended; and $5,000,000 for payments authorized by section 1201(b) of such Act; and $4,100,000 for educational assistance, as authorized by section 1212 of such Act.  Community oriented policing services(including transfer of funds)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296), which may include research and development; and the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177); the Second Chance Act of 2007 (Public Law 110–199); the NICS Improvement Amendments Act of 2007 (Public Law 110–180), $627,000,000, to remain available until expended: Provided, That of the funds under this heading, not to exceed $2,575,000 shall be available for the Office of Justice Programs for reimbursable services associated with programs administered by the Community Oriented Policing Services Office: Provided further, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act. Of the amount provided (which shall be by transfer, for programs administered by the Office of Justice Programs)— 
 (1) $25,000,000 is for the matching grant program for armor vests for law enforcement officers, as authorized by section 2501 of the 1968 Act;  
 (2) $35,000,000 is for grants to entities described in section 1701 of the 1968 Act, to address public safety and methamphetamine manufacturing, sale, and use in hot spots as authorized by section 754 of Public Law 109–177 and for other anti-methaphetamine-related activities, which shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act;  
 (3) $145,000,000 is for a law enforcement technologies and interoperable communications program, and related law enforcement and public safety equipment, which shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act;  
 (4) $45,000,000 is for offender re-entry programs, as authorized under section 101 and 211 of the Second Chance Act of 2007 (Public Law 110–199), of which $35,000,000 is for grants for adult and juvenile offender state and local reentry demonstration projects, and $10,000,000 is for grants for mentoring and transitional services;
(5)$15,000,000 is for grants to assist States and tribal governments as authorized by the NICS Improvements Amendments Act of 2007 (Public Law 110–180);  
 (6) $10,000,000 is for grants to upgrade criminal records, as authorized under the Crime Identification Technology Act of 1998 (42 U.S.C. 14601);  
 (7) $153,000,000 is for DNA related and forensic programs and activities as follows: 
 (A) $150,000,000 for a DNA analysis and capacity enhancement program and for other local, state, and Federal forensic activities including the purposes of section 2 of the DNA Analysis Backlog Elimination Act of 2000, as amended by the Debbie Smith Act of 2004, and further amended by Public Law 109–162; and  
 (B) $3,000,000 for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412): Provided, That unobligated funds appropriated in fiscal years 2006 and 2007 for grants as authorized under sections 412 and 413 of the foregoing public law are hereby made available, instead, for the purposes here specified;   
 (8) $20,000,000 is for improving tribal law enforcement, including equipment and training;
(9)$25,000,000 is for assistance to Indian tribes, of which—
(A)$12,000,000 shall be available for grants under section 20109 of subtitle A of title II of the 1994 Act;
(B)$8,000,000 shall be available for the Tribal Courts Initiative; and
(C)$5,000,000 shall be available for tribal alcohol and substance reduction assistance grants;  
 (10) $15,000,000 is for programs to reduce gun crime and gang violence;  
 (11) $4,000,000 is for training and technical assistance;  
 (12) $40,000,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section; 
 (13) $10,000,000 is for sex offender management assistance as authorized by the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162), and the Violent Crime Control Act of 1994 (Public Law 103–322), of which $1,000,000 is for the National Sex Offender Public Registry;  
(14)$20,000,000 is for expenses authorized by part AA of the 1968 Act (Secure our Schools);
(15)$45,000,000 is for the Regional Information Sharing System, pursuant to part M of the 1968 Act;
(16)$15,000,000 is for the Office of Weed and Seed Strategies, as authorized by section 103 of the 1968 Act, as amended by section 1121 of Public Law 109–162; and
(17)$5,000,000 is for grants for the review of wrongful prosecutions.Salaries and ExpensesFor necessary expenses for management and administration of programs within the Office on Violence Against Women, the Office on Justice Programs and the Community Oriented Policing Services Office, $195,000,000, of which not to exceed $14,000,000 shall be available for the Office on Violence Against Women; not to exceed $130,000,000 shall be available for the Office of Justice Programs; not to exceed $30,000,000 shall be available for the Community Oriented Policing Services Office; and notwithstanding section 1158 of Public Law 109–162, not to exceed $21,000,000 shall be available for authorized activities of the Office of Audit, Assessment, and Management.  General provisions—department of justice  
 201. In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses.  
 202. None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void.  
 203. None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.  
 204. Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons.  
 205. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.  
 206. The Attorney General is authorized to extend through September 30, 2010, the Personnel Management Demonstration Project transferred to the Attorney General pursuant to section 1115 of the Homeland Security Act of 2002, Public Law 107–296 (6 U.S.C. 533) without limitation on the number of employees or the positions covered.  
 207. Notwithstanding any other provision of law, Public Law 102–395 section 102(b) shall extend to the Bureau of Alcohol, Tobacco, Firearms and Explosives in the conduct of undercover investigative operations and shall apply without fiscal year limitation with respect to any undercover investigative operation initiated by the Bureau of Alcohol, Tobacco, Firearms and Explosives that is necessary for the detection and prosecution of crimes against the United States.  
 208. None of the funds made available to the Department of Justice in this Act may be used for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner.  
 209. 
 (a) None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, to rent or purchase videocassettes, videocassette recorders, or other audiovisual or electronic equipment used primarily for recreational purposes.  
 (b) The preceding sentence does not preclude the renting, maintenance, or purchase of audiovisual or electronic equipment for inmate training, religious, or educational programs.   
 210. None of the funds made available under this title shall be obligated or expended for Sentinel, or for any other major new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations that the information technology program has appropriate program management and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice.  
 211. Any deviation from the amounts designated for specific activities in this Act and accompanying report, or any use of deobligated balances of funds provided under this title in previous years, shall be subject to the procedures set forth in section 505 of this Act.  
 212. None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated.  
 213. Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of 28 U.S.C. 545.  
 214. None of the funds appropriated in this or any other Act shall be obligated for the initiation of a future phase of the Federal Bureau of Investigation's Sentinel program until the Attorney General certifies to the Committees on Appropriations that existing phases currently under contract for development or fielding have completed a majority of the work for that phase under the performance measurement baseline validated by the integrated baseline review conducted in 2008: Provided, That this restriction does not apply to planning and design activities for future phases: Provided further, That the Bureau will notify the Committees on Appropriations of any significant changes to the baseline.
215. The Attorney General, and the head of any entity in the Department of Justice, in making grants in the exercise of authority under any discretionary grant program shall—
(1)Conduct a peer review process, and
(2)adhere strictly to the peer review rankings made.
This title may be cited as the Department of Justice Appropriations Act, 2009.  
 III Science 
 Office of science and technology policy For necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601–6671), hire of passenger motor vehicles, and services as authorized by 5 U.S.C. 3109, not to exceed $2,500 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,303,000.  
 National aeronautics and space administration  
 SCIENCEFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance; construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law; environmental compliance and restoration; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $4,518,019,000 to remain available until September 30, 2010.  
AERONAUTICSFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance; construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law; environmental compliance and restoration; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $515,000,000 to remain available until September 30, 2010.EXPLORATIONFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance; construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law; environmental compliance and restoration; space flight, spacecraft control, and communications activities; program management, personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,505,686,000 to remain available until September 30, 2010.SPACE OPERATIONS For necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities including operations, production, and services; maintenance; construction of facilities including repair, rehabilitation, revitalization and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law; environmental compliance and restoration; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $5,764,710,000, to remain available until September 30, 2010. Provided, That of the amounts provided under this heading, $2,981,724,000 shall be for Space Shuttle operations, production, research, development, and support, $2,060,162,000 shall be for International Space Station operations, production, research, development, and support, and $722,824,000 shall be for Space and Flight support: Provided, That amounts provided herein shall include necessary expenses for all baseline Space Shuttle flights listed in the flight manifest as of May 22, 2008, and Utilization flights ULF-4 and ULF-5, which shall henceforth be considered baseline flights, and which shall be flown prior to the retirement of the Space shuttle to continue safe operations of the International Space Station: Provided further, That the Administrator shall certify to Congress prior to the flights of Utilization flight ULF-4 and ULF-5 that each mission is necessary and can be safely conducted. EDUCATIONFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $187,200,000, to remain available until September 30, 2010.  
 CROSS-AGENCY SUPPORT PROGRAMSFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance; construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law; environmental compliance and restoration; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $35,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,244,752,000, to remain available until September 30, 2010: Provided, That not less than $38,347,000 shall be available for independent verification and validation activities, of which $5,000,000 shall be available for competitive research solicitations to develop new tools in verification and validation systems, and $33,347,000 shall be available for operations of the independent verification and validation center: Provided further,  That within the amounts appropriated $30,000,000 shall be used for the projects, and in the amounts, specified in the table titled Congressionally-designated Items in the report of the Committee on Appropriations of the House of Representatives to accompany this Act. 
 Office of inspector general For necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $33,600,000, to remain available until September 30, 2010.  Administrative provisions Notwithstanding the limitation on the duration of availability of funds appropriated to the National Aeronautics and Space Administration for any account under this title except for Office of Inspector General, when any activity has been initiated by the incurrence of obligations for construction of facilities or environmental compliance and restoration activities as authorized by law, such amount available for such activity shall remain available until expended. This provision does not apply to the amounts appropriated for institutional minor revitalization and minor construction of facilities, and institutional facility planning and design.Notwithstanding the limitation on the availability of funds appropriated by this appropriations Act to the National Aeronautics and Space Administration for an account under this title except for Office of Inspector General, the amounts appropriated for construction of facilities shall remain available until September 30, 2011.Funds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Notwithstanding any other provision of law, no funds shall be used to implement any Reduction-in-Force or other involuntary separations (except for cause) by the National Aeronautics and Space Administration prior to September 30, 2009.The unexpired balances of the Science, Aeronautics, and Exploration account, for activities for which funds are provided under this Act, may be transferred to the new accounts established in this Act that provide such activity. Balances so transferred shall be merged with the funds in the newly established accounts, but shall be available under the same terms, conditions and period of time as previously appropriated.The Administrator of NASA shall, not later than November 1, 2008, submit to the appropriate committees of Congress a report that delineates by fiscal year, mission directorate and object class the full costs necessary for Space Shuttle retirement and transition activities for fiscal years 2006 through 2015 that includes, but is not limited to, the following:
(1)the costs for environmental compliance and remediation;
(2)the gross and net proceeds from exchange sales of excess Space Shuttle equipment;
(3)the costs to maintain required facilities at Kennedy Space Center during the gap in human space flight;
(4)the costs associated with preservation of historic properties;
(5)the costs of workforce transition; and
(6)other costs related to Space Shuttle retirement and transition.None of the funds provided in this Act shall be available for the salaries and expenses of more than 48 full-time equivalent non-career positions in the National Aeronautics and Space Administration: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the National Aeronautics and Space Administration. National Science Foundation Research and related activities For necessary expenses in carrying out the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), and the Act to establish a National Medal of Science (42 U.S.C. 1880–1881); services as authorized by 5 U.S.C. 3109; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,544,140,000, to remain available until September 30, 2010, of which not to exceed $540,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That from funds specified in the fiscal year 2009 budget request for icebreaking services, up to $54,000,000 shall be available for the procurement of polar icebreaking services: Provided further, That the National Science Foundation shall only reimburse the Coast Guard for such sums as are agreed to according to the existing memorandum of agreement: Provided further, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation: Provided further, That not less than $133,000,000 shall be available for activities authorized by section 7002(b)(2)(A)(iv) of Public Law 110–69.  Major research equipment and facilities construction For necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), including authorized travel, $147,510,000, to remain available until expended.  Education and human resources For necessary expenses in carrying out science and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), including services as authorized by 5 U.S.C. 3109, authorized travel, and rental of conference rooms in the District of Columbia, $840,260,000, to remain available until September 30, 2010: Provided further, That not less than $50,000,000 shall be available for activities authorized by section 7030 of Public Law 110–69.  Agency operations and award management For agency operations and award management necessary in carrying out the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875); services authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; not to exceed $9,000 for official reception and representation expenses; uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $305,060,000: Provided, That contracts may be entered into under this heading in fiscal year 2009 for maintenance and operation of facilities, and for other services, to be provided during the next fiscal year.  Office of the national science board For necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950, as amended (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,030,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.  Office of inspector general For necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, as amended, $13,100,000.  
This title may be cited as the Science Appropriations Act, 2009. 
 IV Related agencies 
 Commission on civil rights  
 Salaries and expenses For necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $8,800,000: Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four full-time individuals under Schedule C of the Excepted Service exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days.  
 Equal employment opportunity commission  
 Salaries and expenses For necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, and the Civil Rights Act of 1991, including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); nonmonetary awards to private citizens; and not to exceed $28,000,000 for payments to State and local enforcement agencies for authorized services to the Commission, $350,425,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,500 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the House and Senate Committees on Appropriations have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act.   
 International trade commission  
 Salaries and expenses For necessary expenses of the International Trade Commission, including hire of passenger motor vehicles, and services as authorized by 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $75,100,000, to remain available until expended.  
 Legal services corporation  
 Payment to the legal services corporation For payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $390,000,000, of which $366,838,000 is for basic field programs and required independent audits; $3,162,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $16,000,000 is for management and administration; $3,000,000 is for client self-help and information technology; and $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by 5 U.S.C. 5304, notwithstanding section 1005(d) of the Legal Services Corporation Act, 42 U.S.C. 2996(d).  
 Administrative provision—legal services corporation None of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2008 and 2009, respectively.  
 Marine mammal commission  
 Salaries and expenses For necessary expenses of the Marine Mammal Commission as authorized by title II of Public Law 92–522, $3,200,000.  
 National veterans business development corporationsalaries and expenses For necessary expenses of the National Veterans Business Development Corporation established under section 33 of the Small Business Act (15 U.S.C. 657c), $3,200,000, to remain available until expended. 
 Office of the united states trade representative  Salaries and expenses For necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by 5 U.S.C. 3109, $48,272,000, of which $1,000,000 shall remain available until expended: Provided, That not to exceed $124,000 shall be available for official reception and representation expenses: Provided further, That negotiations shall be conducted within the World Trade Organization to recognize the right of members to distribute monies collected from antidumping and countervailing duties: Provided further, That negotiations shall be conducted within the World Trade Organization consistent with the negotiating objectives contained in the Trade Act of 2002, Public Law 107–210.  State justice institutesalaries and expenses For necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et. seq.) $4,100,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.  
 V General provisions 
 (including transfer of funds)  
 501. No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
 502. No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
 503. The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
 504. If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.  
 505. 
 (a) None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2009, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through the reprogramming of funds that:
(1) creates or initiates a new program, project or activity;
(2)eliminates a program, project or activity, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted by this Act, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;
(4)relocates an office or employees, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;
(5)reorganizes or renames offices, programs or activities, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;
(6)contracts out or privatizes any functions or activities presently performed by Federal employees, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;
(7)proposes to use funds directed for a specific activity by either the House or Senate Committee on Appropriations for a different purpose, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;
(8)augments funds for existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent as approved by Congress, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds; or
(9)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  
 (b)  None of the funds in provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2009, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through the reprogramming of funds after August 30, except in extraordinary circumstances, and only after the House and Senate Committees on Appropriations are notified 30 days in advance of such reprogramming of funds.
506.None of the funds made available in this Act may be used to implement, administer, or enforce any guidelines of the Equal Employment Opportunity Commission covering harassment based on religion, when it is made known to the Federal entity or official to which such funds are made available that such guidelines do not differ in any respect from the proposed guidelines do not differ in any respect from the proposed guidelines published by the Commission on October 1, 1993 (58 Fed. Reg. 51266).  
 507. If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations.  
508.The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration, shall provide to the House and Senate Committees on Appropriations a quarterly accounting of the cumulative balances of any unobligated funds that were received by such agency during any previous fiscal year.   
 509.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
 510. None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.  
 511. None of the funds appropriated pursuant to this Act or any other provision of law may be used for— 
 (1) the implementation of any tax or fee in connection with the implementation of subsection 922(t) of title 18, United States Code; and  
 (2) any system to implement subsection 922(t) of title 18, United States Code, that does not require and result in the destruction of any identifying information submitted by or on behalf of any person who has been determined not to be prohibited from possessing or receiving a firearm no more than 24 hours after the system advises a Federal firearms licensee that possession or receipt of a firearm by the prospective transferee would not violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law.   
 512.None of the funds made available in this Act may be used to pay the salaries and expenses of personnel of the Department of Justice to obligate more than $650,000,000 during fiscal year 2009 from the fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601).  
 513. None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students.  
 514. None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
 515. Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act.  
 516. 
 (a) Tracing studies conducted by the Bureau of Alcohol, Tobacco, Firearms and Explosives are released without adequate disclaimers regarding the limitations of the data.  
 (b) The Bureau of Alcohol, Tobacco, Firearms and Explosives shall include in all such data releases, language similar to the following that would make clear that trace data cannot be used to draw broad conclusions about firearms-related crime: 
 (1) Firearm traces are designed to assist law enforcement authorities in conducting investigations by tracking the sale and possession of specific firearms. Law enforcement agencies may request firearms traces for any reason, and those reasons are not necessarily reported to the Federal Government. Not all firearms used in crime are traced and not all firearms traced are used in crime.  
 (2) Firearms selected for tracing are not chosen for purposes of determining which types, makes, or models of firearms are used for illicit purposes. The firearms selected do not constitute a random sample and should not be considered representative of the larger universe of all firearms used by criminals, or any subset of that universe. Firearms are normally traced to the first retail seller, and sources reported for firearms traced do not necessarily represent the sources or methods by which firearms in general are acquired for use in crime.    
 517. 
 (a) The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, and the National Science Foundation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed.  
 (b) Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, or Director, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, or Foundation, respectively. The results shall be made available in redacted form to exclude— 
 (1) any matter described in section 552(b) of title 5, United States Code; and  
 (2) sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes.   
 (c) A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract.  
 (d) Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, or the Director, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract.  
 (e) The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities.   
 518. None of the funds appropriated or otherwise made available under this Act may be used to issue patents on claims directed to or encompassing a human organism.  
 519. None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government.  
 520. 
 (a) Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles.  
 (b) The foregoing exemption from obtaining an export license— 
 (1) does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and  
 (2) does not permit the export without a license of— 
 (A) fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada;  
 (B) barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or  
 (C) articles for export from Canada to another foreign destination.    
 (c) In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen.  
 (d) The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased.   
 521. Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition.  
 522. None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
 (1) paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement;  
 (2) paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or  
 (3) paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement.   
 523.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws amended by these Acts.
524.None of the funds made available by this Act may be used to implement the revision of Office of Management and Budget Circular A-76 made on May 29, 2003.  
 525. If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent, the program manager shall immediately inform the Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs.
526.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2009 until the enactment of the Intelligence Authorization Act for fiscal year 2009.  
 527. None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(Rescissions)
528.
(a)Of the unobligated balances available to the Department of Commerce from prior appropriations, the following funds are hereby rescinded from the following accounts in the specified amounts:
(1)Economic Development Administration, $14,000,000;
(2)International Trade Administration, $2,000,000;
(3)National Oceanic and Atmospheric Administration, Operations, Research, and Facilities, $4,000,000;
(4) National Oceanic and Atmospheric Administration, Procurement, Acquisition and Construction, $5,000,000; 
(5)National Institute of Standards and Technology, Scientific and Technical Research and Services, $1,300,000;
(6)National Institute of Standards and Technology, Industrial Technology Services, $7,200,000;
(7)National Telecommunications and Information Administration, Public Telecommunications, Facilities, Planning and Construction $1,200,000; and
(8)Bureau of the Census, $1,000,000.
(b)Of the unobligated balances available to the Department of Justice from prior appropriations, the following funds are hereby rescinded, not later than September 30, 2009, from the following accounts in the specified amounts:
(1)Assets Forfeiture Fund, $285,000,000;
(2)Working Capital Fund, $100,000,000;
(3)Office of Justice Programs, $100,000,000; and
(4)Community Oriented Policing Services, $100,000,000.
(c)Each department affected by the recissions contained in subsections (a) and (b) shall, within 30 days of enactment of this Act, submit to the Committee on Appropriations of the House of Representatives and the Senate a report specifying the amount of each rescission made pursuant to this section.
(d)The recissions contained in this section shall not apply to funds provided in this Act.  
This Act may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2009.  
 
 
December 10, 2008 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
